DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The 35 U.S.C. 112(d) rejection of claim 37 is withdrawn based on Applicant’s amendments to the claim.

Allowable Subject Matter
Claims 8-27, 30-31, 34 and 36-37 (renumbered as claims 1-25) are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s invention is drawn to a single acknowledgement policy for an aggregate MAC protocol data unit (A-MPDU).
Applicant’s independent claim 8 recites, inter alia, a method for communicating an acknowledgement policy for a data unit in a wireless local area network as defined in the specification (FIG. 21 and paragraphs [0157]  -  [0160]) including “generating, at a first communication device, a plurality of medium access control (MAC) protocol data units (MPDUs) of an aggregate MPDU intended for a second communication device, wherein the plurality of MPDUs includes i) a trigger frame, and ii) a non-trigger frame having an acknowledgment policy and corresponding to a single acknowledgment frame that acknowledges the non- trigger frame but does not include an identification of the non-trigger frame, and wherein the trigger frame includes an indication of radio resources allocated for the single acknowledgment frame to the non-trigger frame; causing the aggregate MPDU to be transmitted from the first communication device to the second communication device; and prior to generating the plurality of MPDUs, receiving an announcement indicating the second communication device supports an 
Independent claim 21, containing similar limitations, is allowed for the same reasons as set forth above.  Accordingly, Applicant’s claims 8-16, 34 and 36-37 are allowed for these reasons.
Applicant’s independent claim 17 recites, inter alia, a method for acknowledging data units in a wireless local area network as defined in the specification (FIGs. 21 and 24 and paragraphs [0157]  -  [0160] and [0171] – [0174]) including “receiving, at a first communication device and from a second communication device, an aggregate medium access control (MAC) protocol data unit (A-MPDU) that includes multiple data units, wherein the multiple data units include i) a trigger frame, and ii) a non-trigger frame having an acknowledgment policy and corresponding to a single acknowledgment frame that acknowledges the non- trigger frame but does not include an identification of the non-trigger frame, wherein the trigger frame includes an indication of radio resources allocated for the single acknowledgment frame; and causing the single acknowledgment frame to be transmitted from the first communication device to the second communication device via the allocated radio resources; and prior to receiving the A-MPDU, transmitting an announcement indicating the first communication device supports an acknowledgement enabled single-traffic class aggregate MPDU and supports an acknowledgment enabled, multi-traffic class aggregate MPDU, wherein the A-MPDU further includes a frame having a block acknowledgement policy and the A-MPDU forms an acknowledgment enabled, multi-traffic class A- MPDU.”  Applicant’s independent claim 17 as a 
Independent claim 30, containing similar limitations, is allowed for the same reasons as set forth above.  Accordingly, Applicant’s claims 17-20 and 30-31 are allowed for these reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ryu et al. (US PG Pub 2018/0338325 A1) – discloses transmitting a trigger frame in a wireless local area network; and 
Ryu et al. (US Patent No. 9,900,871 B1) – discloses method for transmitting uplink frame in wireless LAN system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LALITA PACE whose telephone number is (571) 270-3951.  The examiner can normally be reached on Monday – Thursday 7:00 a.m. – 5:30 p.m. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho, can be reached on (571) 272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/L.W.P./
Examiner, Art Unit 2413

/UN C CHO/Supervisory Patent Examiner, Art Unit 2413